DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraphs 13 and 14) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 3-7 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation “a corrected distance, as follows:                          
                            d
                            e
                            p
                            t
                            h
                            =
                            
                                
                                    x
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                F
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                B
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        N
                                                                    
                                                                    
                                                                        R
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        N
                                                                    
                                                                    
                                                                        B
                                                                    
                                                                
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                K
                                                            
                                                            
                                                                S
                                                                H
                                                                I
                                                                E
                                                                L
                                                                D
                                                                I
                                                                N
                                                                G
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        -
                                        1
                                    
                                
                            
                        
                    ” recited in claim 3 does not appear to further limit or include the limitation “                        
                            d
                            =
                            
                                
                                    x
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                F
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                
                                            
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ” recited in claim 1.
Claim(s) dependent on the claim(s) discussed above is/are also of improper dependent form for the same reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 2004/0037394) in view of Raylan et al. (US 6,236,880).
	In regard to claim 1, Kuroda et al. disclose a hand-held probe for detecting a source of radiation, which comprises:
(a) an elongate annular housing having a forward end and a rear end (e.g., see “… single housing to configure a probe 52. The other component parts are substantially identical to the corresponding ones of the system 10 shown in FIG. 1 … probe is so compact that it can be placed adjacently to a deceased part by hand or inserted into a narrow part …” in 
    PNG
    media_image1.png
    1653
    2623
    media_image1.png
    Greyscale
 and paragraphs 64 and 72), and being devoid of side shielding (e.g., see “… radiation count Ci at the i-th detection plate from the plane of incidence is proportional to the following equation (1):  Ai(r,θ)·r2/[r2sin2θ+{rcosθ+(i-1)d}2] (1) where Ai(r,θ) represents the effect of radiation absorption by the detection plate in the front stage, which is dependent on the shape of the detectors (i.e. the shape of the detection plates). Also,  r2/[r2sin2θ+{rcosθ+(i-1)d}2] indicates the effect of the distance to the radiation source varied from one detection plate to other …” in 
    PNG
    media_image2.png
    731
    987
    media_image2.png
    Greyscale
 and paragraph 53);
(b) a pair of co-axial radiation detecting elements, a forward co-axial radiation detecting element and a rear co-axial radiation detecting element, the co-axial radiation detecting elements separated by a material of low gamma absorption (e.g., see “… radiation detector 20a, etc. includes two detection plates 200 each having a first electrode 201 and a second electrode 202 for collecting the charge generated when the radiation enters each of the detection plates 200 … position where the gamma ray reacts (i.e. the detection plate 200 at which the gamma ray reacts) and the energy detected there can be known independently of each other. Also, it is possible to know the distance to the radiation source …” in Fig. 6 and paragraphs 44 and 49), the forward co-axial radiation detecting element located at the annular housing forward end and not being recessed (e.g., see Fig. 5);
(c) one or more preamplifiers in electrical connection with the pair of co-axial radiation detecting elements (e.g., see “… signal processing unit 24 amplifies a detection signal detected by each of the radiation detectors …” in Fig. 5 and paragraph 28);
(d) a console in communication with the pair of co-axial radiation detecting elements and housing a software algorithm to determine the distance d to a radiation source (e.g., see “… computer 28 measures the energy count distribution of the detected gamma ray as shown in FIG. 1, calculates the area described later where the gamma ray source exists, and detects the position of the gamma ray source, based on the gamma ray detection information of the radiation detectors …” in Fig. 5 and paragraph 39), according to the following equation:                          
                            d
                            =
                            
                                
                                    x
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                F
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                
                                            
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    , where NF is the number of gamma counts received by the forward co-axial radiation detecting element, NR is the number of gamma counts received by the rear co-axial radiation detecting element, x is the fixed distance between the two detectors, and d is the distance from the gamma emission source to the detector (e.g., see “… radiation count Ci at the i-th detection plate from the plane of incidence is proportional to the following equation (1):  Ai(r,θ)·r2/[r2sin2θ+{rcosθ+(i-1)d}2] (1) where Ai(r,θ) represents the effect of radiation absorption by the detection plate in the front stage, which is dependent on the shape of the detectors (i.e. the shape of the detection plates). Also,  r2/[r2sin2θ+{rcosθ+(i-1)d}2] indicates the effect of the distance to the radiation source varied from one detection plate to other … ratio of the count between the detection plates of the detector 20a is measured …” in Fig. 5 and paragraphs 53 and 54 wherein for off axis angle θ = 0° and r is the distance from the gamma emission source to the detector’s “plane of incidence”, the number of gamma counts received by first detection plate Ci=1 is proportional to A1(r,0), the number of gamma counts received by second detection plate is Ci=2 is proportional to A2(r,0)·r2/[{r+d}2], d is the fixed distance between the two detectors, and thus the” ratio of the count between the detection plates of the detector 20a” is                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            =
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            =
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    A
                                    1
                                    
                                        
                                            r
                                            ,
                                            0
                                        
                                    
                                
                                
                                    A
                                    2
                                    
                                        
                                            r
                                            ,
                                            0
                                        
                                    
                                    ∙
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            r
                                                            +
                                                            d
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     or                         
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            =
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    i
                                                    =
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    A
                                                    1
                                                    
                                                        
                                                            r
                                                            ,
                                                            0
                                                        
                                                    
                                                
                                                
                                                    A
                                                    2
                                                    
                                                        
                                                            r
                                                            ,
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                    +
                                                    d
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     which can be rewritten as                         
                            r
                            
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                i
                                                =
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        i
                                                        =
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        A
                                                        1
                                                        
                                                            
                                                                r
                                                                ,
                                                                0
                                                            
                                                        
                                                    
                                                    
                                                        A
                                                        2
                                                        
                                                            
                                                                r
                                                                ,
                                                                0
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            =
                            r
                            +
                            d
                        
                     then rearranged as                         
                            r
                            =
                            
                                
                                    d
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                C
                                                            
                                                            
                                                                i
                                                                =
                                                                2
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                A
                                                                1
                                                                
                                                                    
                                                                        r
                                                                        ,
                                                                        0
                                                                    
                                                                
                                                            
                                                            
                                                                A
                                                                2
                                                                
                                                                    
                                                                        r
                                                                        ,
                                                                        0
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    1
                                
                            
                        
                     which becomes                         
                            r
                            =
                            
                                
                                    d
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        i
                                                        =
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    1
                                
                            
                        
                     when A1(r,0) = A2(r,0)).
The probe of Kuroda et al. lacks an explicit description that the preamplifiers are located adjacent and rearward of the pair of co-axial radiation detecting elements.  However, probe housings are well known in the art (e.g., see “… Electrical preamplification and amplification stages 90 are disposed within the forward portion of body 50, closer to the probe detection tip. Disposing amplifier(s) 90 in the distal portion of the probe body serves to enhance signal/noise …” in the fourth column 5 paragraph of Raylman et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional probe housing (e.g., “Disposing amplifier(s) 90 in the distal portion of the probe body serves to enhance signal/noise”) for the unspecified probe housing of Kuroda et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional probe housing (e.g., comprising preamplifiers located adjacent and rearward of radiation detecting elements, in order to “enhance signal/noise”) as the unspecified probe housing of Kuroda et al.
	In regard to claim 2 which is dependent on claim 1, the probe of Kuroda et al. lacks an explicit description that the software algorithm corrects count rates for both co-axial radiation detecting elements by subtracting background radiation count, NB, from both NF and NR before determining the distance d.  However, probes are well known in the art (e.g., see “… storing a measure of background signals permits electronics associated with system 10 to subtract out a background signal component from radio-nuclide affected signals, to enhance effective signal-to-noise ("s/n") …” in the second column 6 paragraph of Raylman et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional probe (e.g., “storing a measure of background signals permits electronics associated with system 10 to subtract out a background signal component from radio-nuclide affected signals, to enhance effective signal-to-noise ("s/n")”) for the probe of Kuroda et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional probe (e.g., comprising software algorithm that corrects count rates for both co-axial radiation detecting elements by subtracting background radiation count, NB, from both NF and NR before determining the distance d, in order to “enhance effective signal-to-noise ("s/n")”) as the probe of Kuroda et al.
	In regard to claim 8 which is dependent on claim 1, Kuroda et al. also disclose that the pair of co-axial radiation detecting elements comprise one or more of a semiconductor or a scintillation element (e.g., “… detection plates 200 are each a semiconductor plate composed of a semiconductor such as CdTe, CdZnTe, Si, Ge, etc. A material such as scintillator (NaI, CsI, GSO, EGO, etc., for example) other than the semiconductor can also be used …” in paragraph 45).
	In regard to claim 9 which is dependent on claim 1, the probe of Kuroda et al. lacks an explicit description that the diameter of the elongate annular housing is less than about 12 millimeters.  However, probe housing diameters are well known in the art (e.g., see “… Small probe tips are preferred for such tasks requiring more precise target resolution. Further, small probe tips may be more suitable for intraoperative use in minimally invasive surgery, such as via laparoscopy … sizes may vary from perhaps 5 mm (for a small tip) …” in the third and fourth column 4 paragraphs of Raylman et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional probe housing diameter (e.g., “5 mm”) for the unspecified probe housing diameter of Kuroda et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional probe housing diameter (e.g., less than about 12 millimeters) as the unspecified probe housing diameter of Kuroda et al.
	In regard to claim 10 which is dependent on claim 1, Kuroda et al. also disclose that the communication of the console with the pair of co-axial radiation detecting elements is electrical communication (e.g., see “… computer 28 measures the energy count distribution of the detected gamma ray as shown in FIG. 1, calculates the area described later where the gamma ray source exists, and detects the position of the gamma ray source, based on the gamma ray detection information of the radiation detectors …” in Fig. 5 and paragraph 39).
	In regard to claim 11 which is dependent on claim 1 the probe of Kuroda et al. lacks an explicit description that the communication of the console with the pair of co-axial radiation detecting elements is wireless communication.  However, probes are well known in the art (e.g., see “… Coupled to the output of probe 20 by a cable 35 (or wirelessly, e.g., by RF or IR), a computer 30 will execute software to carry out such analysis as is required …” in the first column 5 paragraph of Raylman et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional probe (e.g., “Coupled to the output of probe 20 by a cable 35 (or wirelessly, e.g., by RF or IR), a computer 30 will execute software to carry out such analysis as is required”) for the probe of Kuroda et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional probe (e.g., comprising wireless communication) as the probe of Kuroda et al.
Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 3 must limit claim 1 as well.  Examiner respectfully disagrees.  Claim 2 simply requires the same equation as recited in claim 1 with NF and NR representing counts reduced by a background count.  Claim 3 requires an equation that is totally different than the claim 1 equation because the claim 1 equation does not include the minus 1 within the square root whereas the square root includes the minus 1 in the claim 3 equation.  Thus, the limitation “a corrected distance, as follows:                          
                            d
                            e
                            p
                            t
                            h
                            =
                            
                                
                                    x
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                F
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                B
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        N
                                                                    
                                                                    
                                                                        R
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        N
                                                                    
                                                                    
                                                                        B
                                                                    
                                                                
                                                            
                                                        
                                                        *
                                                        
                                                            
                                                                K
                                                            
                                                            
                                                                S
                                                                H
                                                                I
                                                                E
                                                                L
                                                                D
                                                                I
                                                                N
                                                                G
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        -
                                        1
                                    
                                
                            
                        
                    ” recited in claim 3 does not appear to further limit or include the limitation “                        
                            d
                            =
                            
                                
                                    x
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                F
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                N
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                
                                            
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    ” recited in claim 1. Therefore claim 3 fails to further limit claim 1.
Applicant also argues that Kuroda et al. do not teach “a pair of co-axial radiation detecting elements” for its radiation detecting probe configurations as recited by claim 1 and required by the dependent claims.  Examiner respectfully disagrees.  First, the claims recite “comprises” and thus Kuroda et al. teach or suggest a radiation detecting probe comprising “a pair of co-axial radiation detecting elements”.  In regard to potential amendment to recite “consisting of”, Kuroda et al. also teach or suggest modifications including deleting some component elements to obtain a “single” detector pair configuration for determining a distance wherein the “single” detector pair configuration that is moved to obtain additional distance determinations so as to calculate a unique spatial location from the plurality of distance determinations (e.g., see “… curved surfaces Ma, Mb, Mc where the radiation source exists at three different positions may alternatively be specified by a configuration in which a single radiation detector 20a is used with the detection position thereof being displaced … Even in the case where some component elements are deleted from all the component elements disclosed in the embodiments, for example, the problem described in BRIEF SUMMARY OF THE INVENTION can be solved …” in paragraphs 74 and 76).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (see MPEP § 2123 and citations therein) including modifications taught or suggested by the reference.  Therefore, applicant's arguments are not persuasive.
Applicant further argues that the combination of Kuroda et al. and Raylman et al. leads to an uncollimated, wireless, at least 3 side-by-side detectors with preamplification medical probe because Raylman et al. teach the use of at least 3 uncollimated detectors to "triangulate" to determine radiation source location necessarily makes the diameter of probe large.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Initially it is noted that applicant’s reliance on the unsupported allegations of “necessarily makes the diameter of probe large” is expressly contradicted by the cited prior art (e.g., see “… sizes may vary from perhaps 5 mm (for a small tip) …” in the fourth column 4 paragraph of Raylman et al.).  Further, one of ordinary skill in the art could have substituted a known conventional probe housing (e.g., “Disposing amplifier(s) 90 in the distal portion of the probe body serves to enhance signal/noise”) for the unspecified probe housing of Kuroda et al. and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional probe housing (e.g., a 5 mm probe housing comprising preamplifiers located adjacent and rearward of radiation detecting elements, in order to “enhance signal/noise”) as the unspecified probe housing of Kuroda et al.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884